UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2377


JENNY ROSE and KATHY COLLINS, individually and on behalf of all others
similarly situated,

                    Plaintiffs - Appellants,

             and

KEVIN ROBERTSON,

                    Plaintiff,

             v.

NANCY A. BERRYHILL, in her official capacity as Acting Commissioner of the
Social Security Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, Chief District Judge. (3:16-cv-02113)


Submitted: July 31, 2017                                      Decided: August 3, 2017


Before MOTZ, DUNCAN, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.
Daniel S. Volchok, Arpit K. Garg, WILMER CUTLER PICKERING HALE & DORR
LLP, Washington, D.C.; Bren J. Pomponio, MOUNTAIN STATE JUSTICE, INC.,
Charleston, West Virginia; Ned Pillersdorf, PILLERSDORF, DEROSSETT & LANE,
Prestonburg, Kentucky; John O. Goss, GOSS & FENTRESS PLC, Norfolk, Virginia, for
Appellants. Chad A. Readler, Acting Assistant Attorney General, Mark B. Stern,
Thomas Pulham, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Carol A. Casto, United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

          Jenny Rose and Kathy Collins appeal the district court’s order dismissing their

complaint for lack of subject matter jurisdiction based on failure to exhaust

administrative remedies, pursuant to Fed. R. Civ. P. 12(b)(1). Finding the appeal moot,

we vacate the district court’s judgment and remand for the district court to dismiss the

action.

          “Mootness principles derive from the requirement in Article III of the Constitution

that federal courts may adjudicate only disputes involving a case or controversy.”

Williams v. Ozmint, 716 F.3d 801, 808 (4th Cir. 2013) (internal quotation marks omitted).

“The case-or-controversy requirement applies to all stages of a federal case.” Id. Thus,

“[i]f a live case or controversy ceases to exist after a suit has been filed, the case will be

deemed moot and dismissed for lack of standing.” Pender v. Bank of Am. Corp., 788
F.3d 354, 368 (4th Cir. 2015).

          “A case becomes moot when the issues presented are no longer live or the parties

lack a legally cognizable interest in the outcome.” Williams, 716 F.3d at 809 (internal

quotation marks omitted). “A change in factual circumstances can moot a case on appeal,

such as when the plaintiff receives the relief sought in his or her claim, or when an event

occurs that makes it impossible for the court to grant any effectual relief to the plaintiff.”

Id. (citations omitted).




                                               3
       In this action, Rose and Collins * sought to file a class action alleging that certain

procedures for redetermining disability and supplemental security income benefits

violated regulations implementing the Social Security Act, the Fifth Amendment’s Due

Process Clause, and the Administrative Procedure Act. The district court granted the

Acting Commissioner’s motion to dismiss, determining that Rose and Collins had failed

to exhaust their administrative remedies or demonstrate that exhaustion should be

excused. Rose and Collins appealed, arguing that administrative exhaustion should be

excused in their cases.

       The Acting Commissioner contends that this appeal is moot because both Rose

and Collins have now exhausted their administrative remedies. Rose concedes that her

action is moot and has filed an unopposed motion to vacate the judgment. Counsel for

Collins state that they are unable to contact Collins regarding the issue of mootness,

despite several attempts to do so. However, the Acting Commissioner has submitted

evidence of Collins’ exhaustion in the form of copies of an unfavorable administrative

law judge decision and a subsequent notice that the agency’s Appeals Council had denied

review.

       We conclude that this appeal is moot because neither Rose nor Collins has a

“legally cognizable interest in the outcome” and it is “impossible for the court to grant

any effectual relief.” See Williams, 716 F.3d at 809 (internal quotation marks omitted).

Accordingly, we grant Rose’s unopposed motion to vacate, vacate the district court’s

       *
           Another named plaintiff, Kevin Robertson, did not appeal.


                                              4
judgment, and remand for the district court to dismiss the action. Arizonans for Official

English v. Arizona, 520 U.S. 43, 71 (1997) (“When a civil case becomes moot pending

appellate adjudication, [t]he established practice . . . in the federal system . . . is to reverse

or vacate the judgment below and remand with a direction to dismiss.” (internal quotation

marks omitted)); see S. Walk at Broadlands Homeowner’s Assoc., Inc. v. OpenBand at

Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013) (holding dismissals based on lack of

subject matter jurisdiction must be without prejudice).

       We therefore vacate the district court’s judgment and remand with directions for

the district court to dismiss the action. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                VACATED AND REMANDED




                                                5